DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 9/20/2022.  Claims 1-6, 8 and 9 remain pending.  Claims 1and 3 have been amended.  Claims 5 and 6 are withdrawn.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant’s amendments have overcome the claim objection and 112(b) rejection applied in the last Office Action.  The claim objection and 112(b) rejection are withdrawn.
Applicant's amendment to recite wherein said main housing comprises a guiding structure for guiding or diverting fluid to flow towards an area inside said main housing next to said external liquid level sensor, said guiding structure comprising a baffle or curved wall that causes the liquid to circulate or flow faster towards said sensor has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection Yonemura have not been found persuasive. Yonemura in view of Finn (US 9,430,930) as stated below in the 103 rejection teaches wherein said main housing comprises a guiding structure for guiding or diverting fluid to flow towards an area inside said main housing next to said external liquid level sensor, said guiding structure comprising a baffle or curved wall that causes the liquid to circulate or flow faster towards said sensor.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura (JP 2001027347 A) in view of Finn (US 9,430,930).
Regarding claim 1, Yonemura discloses an air valve assembly (Fig. 1) comprising: a main housing (1, 2) comprising a coupling flange (the flange portion at 4) for coupling to a pipe; an air valve (7) fluidly coupled to said main housing; an actuator (the actuator portion of 7 that is connected to 8 and 9) in fluid communication with an inlet (the inlet at the lower portion of 6 with reference to Fig. 1) to said air valve and with a discharge tube (the upper portion of 6 with reference to Fig. 1); and a non-contact liquid level sensor (8) located in an external housing coupled to said main housing, said non-contact liquid level sensor being in operative communication with said actuator (para. [0008]), but fails to disclose a guiding structure comprising a baffle or curved wall.
	Finn teaches an assembly (Fig. 1A) wherein said main housing (100) comprises a guiding structure (as disclosed in Col. 4, lines 4-29, see how the upper surface may have a concave or curved shape that assists in directed fluid to the region where the sensor is) for guiding or diverting fluid to flow towards an area inside said main housing next to said external liquid level sensor, said guiding structure comprising a baffle or curved wall that causes the liquid to circulate or flow faster towards said sensor. (Fig. 1A; Col. 4, lines 4-29)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the bottom wall section around the sensor of Yonemura to be curved as taught by Finn in order to provide a configuration which allow the fluid to be funneled along the surface towards the sensor. (Col. 4, lines 4-29)
	Regarding claim 3, Yonemura in view of Finn further discloses a method of using the air valve assembly of claim 1, wherein to prevent vacuum conditions in the pipe, liquid flowing through said pipe enters the air valve and reaches a level opposite said sensor and said sensor senses that the liquid has reached this level and commands said actuator to close said discharge tube, and to prevent unwanted air build-up, air from said pipe enters said air valve and pushes the liquid that is present up to the level opposite said sensor and commands said actuator to open said discharge tube. (para. [0009])
	Regarding claim 7, Yonemura in view of Finn further discloses the air valve assembly according to claim 1, wherein said main housing comprises guiding structure for guiding or diverting fluid to flow towards an area inside said main housing next to said external liquid level sensor. (see how the bottom area of 1 around the sensor 8 is configured to allow the liquid to collect around the sensor for detection)
	Regarding claim 8, Yonemura in view of Finn further discloses the air valve assembly according to claim 1, wherein said non-contact liquid level sensor comprises a processor (9).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura in view of Finn and Cook et al. (US 6,050,245, hereafter “Cook”).
Regarding claim 2, Yonemura in view of Finn further discloses the air valve assembly according to claim 1, wherein said actuator comprises a solenoid.
Cook teaches a valve wherein the actuator comprises a solenoid. (Fig. 2; Col. 3, lines 16-32)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Yonemura to include a solenoid actuator as taught by Cook since such a modification is combining prior art elements (solenoid actuators) according to known methods to yield predictable results (providing a solenoid actuator that is responsive to electrical current to control the valve).  The motivation for doing so is to provide a known actuator in the valve art that is reliable.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura in view of Finn and Hezel (US 2014/0261742).
Regarding claim 4, Yonemura in view of Finn discloses all of the limitations of claim 1, as applied above, but fails to disclose the sensor is a capacitance sensor.
Hezel teaches a sensor (150) that comprises a capacitance sensor that senses capacitance in a vicinity of said sensor. (para. [0027])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sensor of Yonemura to be a capacitance sensor as taught by Hezel since the equivalence of a capacitance sensor and any other liquid level sensor is recognized for their use in the sensor art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a sensor that is reliable to sense the capacitance.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura in view of Finn and Engler (US 2016/0356026).
	Regarding claim 9, Yokouchi in view of Finn further discloses the air valve assembly according to claim 1, but fails to disclose wherein said non-contact liquid level sensor is in wireless communication with said actuator.
Engler teaches a sensor (112, 116, 118) that is in wireless communication with said actuator. (para. [0019])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sensor of Yonemura to be in wireless communication with the actuator as taught by Engler in order to provide a modern means of communication between the sensor and actuator that does not require each device to be hardwired to each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753